DETAILED ACTION
This Communication is a First Action on the Merits. Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (2008/0188198 A1) in view of Pellegrini et al (2020/0314623 A1).
As per Claim 1, Patel teaches a computer-implemented method of accessing data about a caller from multiple data sources in real time, the method comprising: communicatively connecting, by a public safety data router (PSDR), with call handling equipment (Figure 4 – Reference 415; Page 1, Paragraph [0003]); and in response to a communication being initiated by the caller, receiving, at the PSDR, caller data comprising a unique caller identifier associated with the caller from the call handling equipment (Service Set Identifier [SSID]: Figure 6 – Reference 415; Page 3, Paragraph [0031]; Page 4, Paragraph [0038]).
Patel also teaches communicating, by the PSDR based on the unique caller identifier, a request for initial information to a location information database and/or an additional data repository (Figure 6 – Reference 415; Figure 7 – Reference 700; Page 4, Paragraphs [0036] and [0038]); and communicating, by the PSDR, the initial information to at least one of the call handling equipment, the computer aided dispatch system, and the public safety information management system (Page 1, Paragraph [0003]; Page 4, Paragraphs [0041] and [0042]).
Patel does not teach reconfiguring, by the PSDR, the initial information from an inbound format to a different outbound format such that the initial information is readable by at least one of the call handling equipment, a computer aided dispatch system, and a public safety information management system; communicating, by the PSDR based on an index or search criteria, a request for additional information to a cloud-based repository; receiving, by the public safety router, the additional information from the cloud-based repository; and communicating, by the PSDR, the additional information to at least one of the call handling equipment, the computer aided dispatch system, and the public safety information management system for display to a user. 
However, Pellegrini teaches reconfiguring, by the PSDR, the initial information from an inbound format to a different outbound format such that the initial information is readable by at least one of the call handling equipment, a computer aided dispatch system, and a public safety information management system (Page 12, Paragraphs [0080] and [0081]; Page 13, Paragraph [0084]).
Pellegrini also teaches communicating, by the PSDR based on an index or search criteria, a request for additional information to a cloud-based repository (Page 12, Paragraph [0081]; Page 33, Paragraph [0234]; Page 35, Paragraph [0257]); receiving, by the public safety router, the additional information from the cloud-based repository (Page 12, Paragraphs [0080] and [0081]); and communicating, by the PSDR, the additional information to at least one of the call handling equipment, the computer aided dispatch system, and the public safety information management system for display to a user (Page 12, Paragraphs [0080] and [0081]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Patel with the method as taught by Pellegrini to automatically provide emergency operators information necessary to render medical assistance in situations where parties who require assistance are distressed and unable to communicate.
As per Claims 2 and 20, the combination of Patel and Pellegrini teaches the computer-implemented method and computer program product according to Claims 1 and 19. Pellegrini also teaches prior to communicatively connecting, by a public safety data router (PSDR), with call handling equipment; connecting, by the PSDR, to the cloud-based repository, a connection between the PSDR and the cloud-based repository is executed through a public safety agency network (Figure 1 – Reference 170 and 180; Page 11, Paragraph [0075]; Page 16, Paragraph [0106]).
Pellegrini also teaches requesting, by the PSDR through the public safety agency network, configuration data from a cloud-based management platform of the cloud-based repository (Page 29, Paragraph [0200] – [0206]); and configuring, by the PSDR based on the configuration data, communication settings of the PSDR to allow the PSDR to freely download data from and upload data to the cloud-based repository (Page 29, Paragraph [0200] – [0206]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and computer program product taught by Patel with the method and computer program product as taught by Pellegrini to automatically provide emergency operators information necessary to render medical assistance in situations where parties who require assistance are distressed and unable to communicate.
As per Claim 3, the combination of Patel and Pellegrini teaches wherein the PSDR directly communicates the initial information and the additional information to the computer aided dispatch system as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Patel with the method as taught by Pellegrini to automatically provide emergency operators information necessary to render medical assistance in situations where parties who require assistance are distressed and unable to communicate.
As per Claim 5, the combination of Patel and Pellegrini teaches wherein the PSDR directly communicates with an automatic location identification provider, the location information database, or the additional data repository to receive at least a portion of the initial information as described in Claim 1 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Patel with the method as taught by Pellegrini to automatically provide emergency operators information necessary to render medical assistance in situations where parties who require assistance are distressed and unable to communicate.
As per Claim 14, the combination of Patel and Pellegrini teaches wherein the cloud-based repository is programmed and/or configured to communicate with a plurality of PSDRs comprising the PSDR as described in Claim 1 above. (Note: In paragraph [0075], Pellegrini describes an emergency network [emergency service provider – ESP] that includes a plurality of public and private emergency service providers [public safety answering point – PSAP, public safety services – PSS and private service providers]. Each of the plurality has to contains their own PSDR which satisfies the claim language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Patel with the method as taught by Pellegrini to automatically provide emergency operators information necessary to render medical assistance in situations where parties who require assistance are distressed and unable to communicate.
As per Claim 15, Patel teaches wherein the caller initiates communication with the call handling equipment as a video call, a voice call, a text message, an email, or other electronic communication (Page 2, Paragraph [0026]; Page 3, Paragraph [0029]).
As per Claim 19, the combination of Patel and Pellegrini teaches the computer-implemented method according to Claim 1. Patel also teaches a computer program product storing program instructions; and a processor (Page 5, Paragraphs [0048] and [0049]). This is also taught by Pellegrini (Page 15, Paragraphs [0098] and [0099]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and computer program product taught by Patel with the method and computer program product as taught by Pellegrini to automatically provide emergency operators information necessary to render medical assistance in situations where parties who require assistance are distressed and unable to communicate.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (2008/0188198 A1) in view of Pellegrini et al (2020/00314623 A1) as applied to Claim 4 above, and further in view of KELLER et al (2013/0077766 A1).
As per Claim 4, the combination of Patel and Pellegrini teaches the computer-implemented method according to Claim 1; but does not teach inputting, by the PSDR, data into the logging system from at least one of the call handling equipment, the computer aided dispatch system, and the cloud-based repository. However, Keller teaches inputting, by the PSDR, data into the logging system from at least one of the call handling equipment, the computer aided dispatch system, and the cloud-based repository (Page 2, Paragraph [0017]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Patel and Pellegrini with the method as taught by Keller to utilize status information obtained from other systems associated with emergency response management to determine a true availability of a call taker to answer emergency calls and route the emergency calls accordingly.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (2008/0188198 A1) in view of Pellegrini et al (2020/00314623 A1) as applied to Claim 1 above, and further in view of Scherer et al (2005/0141692 A1).
As per Claim 6, the combination of Patel and Pellegrini teaches a computer-implemented method according to Claim 1. The combination of Patel and Pellegrini also teaches receiving, an automatic number identification, a pseudo-automatic number identification, or other unique identification tag; relating, by the PSDR, the automatic number identification, the pseudo-automatic number identification, or the other unique identification tag to the caller data; and communicating, by the PSDR, the automatic number identification, the pseudo-automatic number identification, or the other unique identification tag to the call handling equipment as described in Claim 1.
The combination of Patel and Pellegrini does not teach a link to an automatic location information (ALI) modem. However, Scherer teaches a link to an automatic location information (ALI) modem (Page 3, Paragraph [0032]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Patel and Pellegrini with the method as taught by Scherer to enable automatic call distribution service via computer telephony integration within a public safety answering point [PSAP] phone center to enable prematurely terminated calls to be automatically called back to ensure individuals in distress are able to receive assistance.
As per Claim 7, the combination of Patel, Pellegrini and Scherer teaches receiving, by the PSDR, a request for location data from the call handling equipment, the request for the location data comprising the automatic number identification, the pseudo-automatic number identification, or the other unique identification tag as described in Claim 1. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Patel and Pellegrini with the method as taught by Scherer to enable automatic call distribution service via computer telephony integration within a public safety answering point [PSAP] phone center to enable prematurely terminated calls to be automatically called back to ensure individuals in distress are able to receive assistance.
As per Claim 8, Patel teaches translating, by the PSDR, data from at least one of the additional data repository, the location information database, and the cloud-based repository such that the call handling equipment, computer aided dispatch system, and logging system can read the translated data (Page 3, Paragraph [0032]).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (2008/0188198 A1) in view of Pellegrini et al (2020/00314623 A1), and further in view of Scherer et al (2005/0141692 A1) as applied to Claim 7 above, and further in view of Klaban (2019/0149661 A1).
As per Claim 9, the combination of Patel, Pellegrini and Scherer teaches the computer-implemented method according to Claim 7. The combination of Patel, Pellegrini and Scherer also teaches the call handling equipment requesting the location data by sending the automatic number identification to the PSDR, the PSDR requests the location data from the ALI modem and the cloud-based repository.
The combination of Patel, Pellegrini and Scherer does not teach in response to the PSDR not receiving the location data from the cloud-based repository within a predetermined period of time, the PSDR sends the location data received from the ALI modem to the call handling equipment, or in response to the PSDR receiving the location data from the cloud-based repository before receiving the location data from the ALI modem, the PSDR sends the location data from the cloud-based repository and prepares queued location data from the ALI modem.
However, Klaban teaches in response to the PSDR not receiving the location data from the cloud-based repository within a predetermined period of time, the PSDR sends the location data received from the ALI modem to the call handling equipment, or in response to the PSDR receiving the location data from the cloud-based repository before receiving the location data from the ALI modem, the PSDR sends the location data from the cloud-based repository and prepares queued location data from the ALI modem (Figure 2A; Page 8, Paragraphs [0071] – [0073]).
(Note: As shown in Figure 2A of Klaban, a caller contacts a public safety answering point [PSAP] to report an emergency. A query is initiated by the PSAP for number/location information which is received and queued. A second request for caller information form a third-party system [cloud-based system] is made. Given that an emergency is in progress it would be obvious that if the caller information is not received in acceptable amount of time, the already queued name/number/location data is forwarded to the dispatch system)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Patel, Pellegrini and Scherer with the method as taught by Klaban to provide emergency personnel with a caller’s location and supplemental information for those experiencing an crisis as soon as possible so that appropriate first responders may be deployed to render life-saving assistance.
As per Claim 10, The computer-implemented method according to claim 7, wherein, in response to the call handling equipment requesting the location data by sending the pseudo-automatic number identification to the PSDR, the PSDR requests the location data from the ALI modem and the cloud-based repository, wherein the PSDR sends the location data received from the ALI modem to the call handling equipment, and wherein the PSDR prepares queued location data from the cloud-based repository as described in Claim 9 above. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Patel, Pellegrini and Scherer with the method as taught by Klaban to provide emergency personnel with a caller’s location and supplemental information for those experiencing an crisis as soon as possible so that appropriate first responders may be deployed to render life-saving assistance.
As per Claim 11, the combination of Patel, Pellegrini, Scherer and Klaban teaches wherein the call handling equipment requests the queued location data from the PSDR after step (ii.), and wherein the PSDR sends the queued location data to the call handling equipment as described in Claim 9 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Patel, Pellegrini and Scherer with the method as taught by Klaban to provide emergency personnel with a caller’s location and supplemental information for those experiencing an crisis as soon as possible so that appropriate first responders may be deployed to render life-saving assistance.
As per Claim 12, The computer-implemented method according to claim 10, wherein the call handling equipment requests the queued location data from the PSDR, and wherein the PSDR sends the queued location data to the call handling equipment as described in Claim 9 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Patel, Pellegrini and Scherer with the method as taught by Klaban to provide emergency personnel with a caller’s location and supplemental information for those experiencing an crisis as soon as possible so that appropriate first responders may be deployed to render life-saving assistance.

Claims 13 and 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (2008/0188198 A1) in view of Pellegrini et al (2020/00314623 A1) as applied to Claim 1 above, and further in view of Lange et al (2018/0171683 A1).
As per Claims 13 and 18, the combination of Patel and Pellegrini teaches the computer-implemented method and system according to Claims 1 and 16; but does not teach in response to the cloud-based repository receiving alarm data from a third party alarm monitoring system: receiving, by the PSDR, the alarm data from the cloud-based repository; communicating, by the PSDR, the alarm data to the computer aided dispatch system; and establishing, by the PSDR, a two-way communication channel between a dispatcher and the third party alarm monitoring system. 
However, Lange teaches in response to the cloud-based repository receiving alarm data from a third party alarm monitoring system: receiving, by the PSDR, the alarm data from the cloud-based repository; communicating, by the PSDR, the alarm data to the computer aided dispatch system; and establishing, by the PSDR, a two-way communication channel between a dispatcher and the third party alarm monitoring system (Page 7, Paragraph [0079]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Patel and Pellegrini with the method and system as taught by Lange to provide stranded parties in dangerous situations the ability to be connected by a monitoring service [i.e. roadside service] to public safety authorities who can respond to a variety of emergency situations.
As per Claim 16, the combination of Patel and Pellegrini teaches a method as described in Claim 1. The combination of Patel, Pellegrini and Lange teaches the cloud-based repository programmed and/or configured to communicate with a third party alarm monitoring system and a plurality of PSDRs comprising the PSDR as described in Claim 13. Pellegrini also teaches a computer aided dispatch system (Page 11, Paragraph [0076]); a public safety data router (PSDR) (Emergency Data Manager: Page 11, Paragraph [0075]; Page 12, Paragraph [0081]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Patel and Pellegrini with the method and system as taught by Lange to provide stranded parties in dangerous situations the ability to be connected by a monitoring service [i.e. roadside service] to public safety authorities who can respond to a variety of emergency situations.
As per Claim 17, the combination of Patel, Pellegrini and Lange teaches wherein the PSDR is further programmed and/or configured to translate received data from at least one of an additional data repository, the location information database, and the cloud-based repository such that the call handling equipment, the computer aided dispatch system, and the logging system can read the received data as described in Claim 8 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Patel and Pellegrini with the method and system as taught by Lange to provide stranded parties in dangerous situations the ability to be connected by a monitoring service [i.e. roadside service] to public safety authorities who can respond to a variety of emergency situations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MARTIN et al (2019/0174289 A1), Horelik et al (2019/0320310 A1), FURBECK (2009/0075703 A1), Kouwe (2014/0243036 A1), Johnson et al (2014/0167954 A1), Bot (2011/0105076 A1) and Sullivan (2009/0172131 A1). Each of these describes systems and methods of incorporating additional context information in requests for emergency assistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/            Examiner, Art Unit 2652